Per Curiam.

Jones asserts that the court of appeals erred in dismissing his habeas corpus petition. For the following reasons, Jones’s claim is meritless.
As the court of appeals correctly held, Jones did not attach all of his pertinent commitment papers, namely, copies of the sentences for the new crimes he alleged had expired. R.C. 2725.04(D); State ex rel. Lake v. Anderson (1997), 80 Ohio St.3d 491, 492, 687 N.E.2d 453, 454.
Moreover, although Jones claimed that the APA failed to hold a parole revocation hearing within a reasonable time after the expiration of the sentences for his new crimes, Jones did not allege with sufficient particularity any prejudice from the APA’s alleged failure to hold that hearing in a timely fashion. State ex rel. Crigger v. Ohio Adult Parole Auth. (1998), 82 Ohio St.3d 270, 272-273, 695 N.E.2d 254, 256.
Based on the foregoing, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.